        Case 1:20-cv-07858-KPF Document 10 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSUE ROMERO, on behalf of himself
and all others similarly situated,
                          Plaintiffs,
                                                     20 Civ. 7858 (KPF)
                   -v.-
                                                          ORDER
B2C JEWELS, LLC,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is currently an initial pretrial conference scheduled in this action

for December 18, 2020. However, the Defendant has not yet appeared in this

case, and on December 9, 2020, Plaintiff obtained a Certificate of Default as to

the Defendant. (Dkt. #9). Given that Plaintiff has initiated the process for

default judgment, the Court believes it premature to hold a conference in this

action. Accordingly, the Court ADJOURNS the initial pretrial conference sine

die. Plaintiff is directed to file a proposed Order to Show Cause for default

judgment and supporting paperwork, in accordance with the Court’s Individual

Rules of Practice in Civil Cases, on or before January 11, 2021.

      SO ORDERED.

Dated: December 10, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
